DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, 19-32 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 15, 19, 20 and 40 recites the broad recitation ”to over 20KHz” and “well over 20KHz”, and the claim also recites “from 0.001Hz” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant is advised to remove the limitations, “from 0.001Hz to over 20KHz” and “from 0.001Hz to well over 20KHz”, and replace with “from 0.001Hz to 20KHz”. All other dependent claims should be revised as well to omit such language.
Further, the term “easy” is a subjective term which renders the claim indefinite because the word is a subjective term dependent upon a skill level but not one ordinarily skilled in the art would be able to ascertain. The specification does not provide ample support on the term “easy”. Therefore, Applicant is advised to omit the term “easy” from the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,939,503. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations. 
For example:
Patent Application Claims
US 10,939,503 Claims
1. A signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allows for programming of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module; a multi-channel synthesis core and frequency generator, capable of generating audible signals from 0.001 Hz to 20 Khz. with a precision of at least +/−0.05 Hz. is in communication with said microprocessor module wherein said multi-channel synthesis core and frequency generator is configured to produce frequencies specified by the microprocessor module for specified time periods; and a radio interface control logic in communication with said microprocessor module.
1. A signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allows for easy programing of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module; a multi-channel synthesis core and frequency generator, capable of generating audible signals from 0.001Hz to over 20Khz, is in communication with said microprocessor module wherein said multi-channel synthesis core and frequency generator is configured to produce frequencies specified by the microprocessor module for specified time periods; and a radio interface control logic in communication with said microprocessor module.
Claims 2-18 are similar and/or identical.
Claims 2-16 are similar and/or identical.
19. A signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allow for easy programing of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module capable of being directly programmed with selected frequencies, amplitude, and wave shape; a multi-channel synthesis core and frequency generator, capable of generating audible signals from 0.001Hz to over 20Khz in communication with said microprocessor module, a user interface control logic module in communication with said microprocessor module; and a radio interface control logic in communication with said microprocessor module.
17. A signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allow for programming of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module capable of being directly programmed with selected frequencies, amplitude, and wave shape; a multi-channel synthesis core and frequency generator, capable of generating audible signals from 0.001 Hz to 20 Khz. with a precision of at least +/−0.05 Hz, in communication with said microprocessor module wherein said multi-channel synthesis core and frequency generator is configured to produce frequencies specified by the microprocessor module for specified time periods: a user interface control logic module in communication with said microprocessor module; and a radio interface control logic in communication with said microprocessor module.
Claims 20-32 are similar and/or identical.
Claims 18-27 are similar and/or identical.
Claim 33. signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allow for easy programing of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module capable of being directly programmed with selected frequencies, amplitude, and wave shape; a user interface control logic module in communication with said microprocessor module; a radio interface control logic in communication with said microprocessor module; and a multi-channel synthesis core and frequency generator in communication with said microprocessor module wherein said multi-channel synthesis core and frequency generator is configured to produce frequencies specified by the microprocessor module for specified time periods, and wherein said signal generator is capable of being directly programmed with a frequency wavelength in hertz, and is capable of generating a programmed frequency wavelength between 0.01Hz and 20kz.
Claim 28. A signal generator configured to generate tone out signals broadcast over radio transceivers and antennas, and allow for programming of new tones by an operator without requiring changes in hardware components or electrical circuitry, said signal generator comprising: a microprocessor module capable of being directly programmed with selected frequencies, amplitude, and wave shape; a user interface control logic module in communication with said microprocessor module; a radio interface control logic in communication with said microprocessor module; and a multi-channel synthesis core and frequency generator in communication with said microprocessor module wherein said multi-channel synthesis core and frequency generator is configured to produce frequencies specified by the microprocessor module for specified time periods, and wherein said signal generator is capable of being directly programmed with a frequency wavelength in hertz, and is capable of generating a programmed frequency wavelength between 0.01 Hz and 20 kz with a tolerance of less than or equal to 0.01 Hz.
Claims 34-39 are similar and/or identical.
Claims 29-32 are similar and/or identical.
Claim 40 is similar to US Patent claims 28 and 33.
Claims 28 and 33 are similar to Application claim 40.


 Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010. " Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUFUS C POINT/Examiner, Art Unit 2689